Citation Nr: 1112596	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Whether the reduction in rating from 30 percent to 10 percent for chondromalacia of the left knee, status post arthroscopic surgery, was proper.

2.  Whether the reduction in rating from 30 percent to 10 percent for chondromalacia of the right knee, status post arthroscopic surgery, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from July 1983 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO in Salt Lake City, Utah.  The rating decision reduced the rating for the Veteran's chondromalacia of the left knee, status post arthroscopic surgery, from 30 percent to 10 percent, effective May 1, 2009; the rating action also reduced the rating for chondromalacia of the right knee, status post arthroscopic surgery, from 30 percent to 10 percent, effective May 1, 2009.  

On October 23, 2009, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The 30 percent evaluation for chondromalacia of the left knee, status post arthroscopic surgery, had been in effect for more than five years at the time of the February 2009 rating decision that decreased the evaluation for the left knee to 10 percent.  

2.  The July 2008 rating decision that proposed the reduction, the February 2009 rating decision, and the May 2009 statement of the case, do not reflect consideration of the provisions of 38 C.F.R. § 3.344.  

3.  The 30 percent evaluation for chondromalacia of the right knee, status post arthroscopic surgery, had been in effect for more than five years at the time of the February 2009 rating decision that decreased the evaluation for the left knee to 10 percent.  

4.  The July 2008 rating decision that proposed the reduction, the February 2009 rating decision, and the May 2009 statement of the case, do not reflect consideration of the provisions of 38 C.F.R. § 3.344.  


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for chondromalacia of the left knee, status post arthroscopic surgery, from 30 percent to 10 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2010).  

2.  The reduction of the evaluation for chondromalacia of the right knee, status post arthroscopic surgery, from 30 percent to 10 percent is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By a rating action in August 2000, the RO granted service connection for chondromalacia of the right knee, and chondromalacia of the left knee, each evaluated as 10 percent disabling, effective June 10, 1999.  In a February 2003 rating decision, the RO increased the Veteran's left knee disability evaluation from 10 to 20 percent, effective March 21, 2002; the RO confirmed and continued the 10 percent evaluation for the service-connected right knee disorder.  In a December 2003 rating decision, the RO recharacterized the right knee disorder to degenerative arthritis of the right knee with chondromalacia and patellofemoral syndrome, and increased the evaluation from 10 percent to 20 percent, effective November 13, 2003.  

In June 2004, a Decision Review Officer's decision increased the evaluation for chondromalacia of the left knee from 20 percent to 30 percent, effective November 13, 2003; the DRO also increased the evaluation for chondromalacia of the right knee from 20 percent to 30 percent, effective November 13, 2003.  (Temporary total ratings under 38 C.F.R. § 4.30 were subsequently assigned for each knee.)

On the occasion of a general VA examination in November 2007, it was noted that examination of the knees demonstrated pain with McMurray's, although no locking.  He did have a positive patellar grind with quite loud snowball crepitus subpatellarly.  The left knee was stable to valgus, varus, anterior drawer sign.  Extension was to 0 degrees without pain.  Flexion was to 128 degrees, with pain beginning at 115 degrees.  The right knee was also stable valgus/varus, but had a mild laxity anterior drawer.  However, this was intact with a firm end feel.  Extension was to 0 degrees without pain.  Flexion was to 120 degrees, with pain beginning at 110 degrees.  

In a July 2008 rating decision, the RO proposed to reduce the disability evaluation for chondromalacia of the left knee, status post arthroscopic surgery, from 30 percent to 10 percent; the RO also proposed to reduce the rating for chondromalacia of the right knee from 30 percent to 10 percent, effective May 1, 2009.  The Veteran was informed of this proposal on August 21, 2008, and given 60 days to respond.  

The Veteran was afforded a VA examination in January 2009.  At that time, the Veteran reported left knee pain on a daily basis; he described the pain as 5 to 6 on a scale of 1 to 10.  The Veteran also reported flare-ups two to three times a month; on those occasions, he experiences increased pain, decreased range of motion, weakness, fatigue and incoordination.  The Veteran indicated that the knee gives way about once a week; he reported receiving an injection the previous week that provided some relief.  The Veteran also reported that the knee locks up; then, it pops and hurts.  With respect to the right knee, the Veteran also reported daily pain.  The Veteran also reported flare-ups four to five times a month; on those occasions, he experiences increased pain, decreased range of motion, weakness, fatigue and incoordination.  The Veteran noted that the right knee gives way but not as much as the left; the knee locks up maybe twice a month.  On examination, it was noted that the Veteran moved freely and in no acute distress.  Posture and gait were normal.  Heel and toe walk was normal.  He was able to squat down halfway; he did not need or use assistive devices.  Range of motion was from 0 degrees to 125 degrees, with pain; repetitive motion increased his pain.  Strength and sensory was normal.  Varus, valgus, anterior and posterior drawer and McMurray were all normal.  The joints were stable.  No effusion or deformity was noted.  The examiner noted that the Veteran had crepitus bilaterally.  There was also tenderness over the right patella and left patella tendons.  There was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups.  The pertinent diagnoses were left knee chondromalacia, status post chondroplasty and microfracture of the lateral femoral condyle lesions; and chondromalacia of the right knee and status post chondroplasty and partial medial meniscectomy.  

By a rating action in February 2009, the RO reduced the rating for the Veteran's chondromalacia of the left knee, status post arthroscopic surgery, from 30 percent to 10 percent, effective May 1, 2009; the rating action also reduced the rating for chondromalacia of the right knee, status post arthroscopic surgery, from 30 percent to 10 percent, effective May 1, 2009.  

At his personal hearing in October 2009, the Veteran testified that he was unable to hold a job due to his painful knees.  The Veteran indicated that, prior to the knee surgery, he was unable to do daily chores around the house; he stated that, while the surgery helped for a little bit, his knees are back to the same condition they were prior to surgery.  The Veteran reported he has completed follow-up evaluations and physical therapy sessions; however, he continues to experience pain, stiffness, swelling and burning in the knees.  The Veteran also reported that his doctors have given him braces to wear on the knees, but they do not work.  The Veteran indicated that he used to work as a janitor, which was a job that required a lot of standing; as a result of his knees, he had to take a lot of breaks, more than he was allowed.  The Veteran stated that he had to quit working because it became too difficult to do his job with his knees hurting all the time.  The Veteran related that his knees were unstable; he stated that the knees would give away and cause him to fall.  

Received in October 2010 was the report of a CT scan of the knees performed in May 2009.  This study revealed mild medial bilateral joint space narrowing with no significant osteophytosis.  There was no joint effusion and no fracture or dislocation.  There was mild lateral patellar subluxation bilaterally.  The impression was mild bilateral medial joint space narrowing consistent with a mild osteoarthritis.  

Analysis

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  

Under 38 C.F.R. § 3.344(a) (b), VA must find the following before reducing a rating:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown; 5 Vet. App. 413, 419 (1993).  

The provisions of 38 C.F.R. § 3.344(a) (b) provide certain procedural protections to a veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years.  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a).  In the instant case, the Veteran was provided only one VA examination, in January 2009, prior to the reduction in the disability evaluations for his service-connected knee disorders.  

In this case, the reductions are void because the provisions of 38 C.F.R. § 3.344 were not considered.  Additionally, the Veteran was not given notice of 38 C.F.R. § 3.344 in the May 2009 statement of the case.  The decision to reduce was not in accordance with law because the RO did not, for instance, make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 30 percent rating was established.  There were also no findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  

Accordingly, the action to reduce the ratings is void, and the 30 percent evaluations are restored as though the reductions had not occurred.  


ORDER

The reduction in evaluation for chondromalacia of the left knee, status post arthroscopic surgery, was not proper; restoration of the 30 percent evaluation is granted effective May 1, 2009.  

The reduction in evaluation for chondromalacia of the right knee, status post arthroscopic surgery, was not proper; restoration of the 30 percent evaluation is granted effective May 1, 2009.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


